FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE SAN JOSE CHARTER OF THE            
HELLS ANGELS MOTORCYCLE CLUB,
an unincorporated association;
JAMES ARNETT; MARNIE ARNETT;
ROBERT BRANCATO; LESLIE
BRANCATO; RONALD COOK; VICKI
BOZZI; FILLMORE CROSS; MARGARET
CROSS; TED DEMELLO; DEBORAH
VAN TASSEL; JAMES ELRITE; MOLLY
ELRITE; LARRY GORHAM; JEFFREY
PETTIGREW; JAMES SOUZA; ROBERT
VIEIRA; LORI VIEIRA; JAMES WELCH;
GREGORY WILKINS; DENISE WILKINS,
               Plaintiffs-Appellees,        No. 02-16329
                v.
                                             D.C. No.
                                           CV-99-20022-JF
CITY OF SAN JOSE, a municipal
corporation,
                        Defendant,
                and
DECENA, Sgt.; CARNEY, Sgt.;
MESSIER, Officer; NIEVES, Officer;
MICHAEL FERNANDEZ, Police
Officer, San Jose Police Officer;
WILLIAM MANION, Police Officer,
San Jose Police Officer; D.
NEWMAN, Police Officer, San Jose
Police Officer; KNOX, Police
Officer, San Jose Police Officer,
             Defendants-Appellants.
                                       

                            3937
3938          SAN JOSE HELLS ANGELS v. SAN JOSE



THE SAN JOSE CHARTER OF THE             
HELLS ANGELS MOTORCYCLE CLUB,
an unincorporated association;
JAMES ARNETT; MARNIE ARNETT;
ROBERT BRANCATO; LESLIE
BRANCATO; RONALD COOK; VICKI
BOZZI; FILLMORE CROSS; MARGARET
CROSS; TED DEMELLO; DEBORAH
VAN TASSEL; JAMES ELRITE; MOLLY
ELRITE; LARRY GORHAM; JEFFREY
PETTIGREW; JAMES SOUZA; ROBERT
VIEIRA; LORI VIEIRA; JAMES WELCH;
GREGORY WILKINS; DENISE WILKINS,
                Plaintiffs-Appellees,
                                             No. 02-17132
                 v.
CITY OF SAN JOSE, a municipal                 D.C. No.
                                            CV-99-20022-JF
corporation; DECENA, Sgt.; CARNEY,
                                              OPINION
Sgt.; MESSIER, Officer; NIEVES,
Officer; MICHAEL FERNANDEZ,
Police Officer, San Jose Police
Officer; WILLIAM MANION, Police
Officer, San Jose Police Officer;
D. NEWMAN, Police Officer, San
Jose Police Officer; KNOX, Police
Officer, San Jose Police Officer;
JORGE GIL-BLANCO, Officer;
CHARLES GILLINGHAM, Sheriff;
MARK TRACY, Sheriff; CITY OF
CAPITOLA; DONALD BRAUNTON; M.
LAPLANT, FBI Agent; KEITH LITTLE,
Officer;
                                        
              SAN JOSE HELLS ANGELS v. SAN JOSE        3939


SAN JOSE POLICE DEPT. NET ENTRY        
TEAM; SAN JOSE POLICE DEPT.
M.E.R.G.E. UNIT #2; JAMES GREER;
RONALD LEBAUDOUR; SANTA CLARA
POLICE OFFICERS; COFFMAN,
Officer; GILROY POLICE DEPT.,
                         Defendants,
                                       
                 and
ROBERT LINDERMAN, Deputy
Sheriff, in his individual capacity,
                Defendant-Appellant.
                                       
        Appeal from the United States District Court
           for the Northern District of California
          Jeremy Fogel, District Judge, Presiding

                 Argued and Submitted
       December 3, 2003—San Francisco, California

                     Filed April 4, 2005

      Before: Richard A. Paez, Marsha S. Berzon, and
               Carlos T. Bea, Circuit Judges.

                  Opinion by Judge Paez;
   Partial Concurrence and Partial Dissent by Judge Bea
3942          SAN JOSE HELLS ANGELS v. SAN JOSE


                         COUNSEL

Ann Miller Ravel, County Counsel, Winifred Bota, Deputy
County Counsel, and Aryn Paid Harris, Deputy County Coun-
sel, Office of the County Counsel, San Jose, California, for
defendant-appellant Linderman.

Richard Doyle, City Attorney, Michael G. Groves, Senior
Deputy City Attorney, Clifford Greenberg, Senior Deputy
City Attorney, Office of the City Attorney, San Jose, Califor-
nia, for defendants-appellants Decena, Newman, Manion,
Knox, Carney, Messier, and Nieves.
               SAN JOSE HELLS ANGELS v. SAN JOSE               3943
Karen L. Snell, Kate Dyer, and Marc H. Axelbaum, Clarence,
Snell & Dyer, LLP, San Francisco, California, for the
plaintiffs-appellees.


                            OPINION

PAEZ, Circuit Judge:

   In this civil rights action under 42 U.S.C. § 1983,
Defendants-Appellants, seven San Jose City Police Officers
(“SJPOs”)1 and Deputy Sheriff Linderman, appeal from an
order of the district court denying in part their motions for
qualified immunity. This action arises out of the simultaneous
execution of search warrants at the residences of members of
the Hells Angels, and at the Hells Angels clubhouse on Janu-
ary 21, 1998. While executing one of the search warrants at
the residence of plaintiffs Lori and Robert Vieira, the officers
shot two of the Vieiras’ dogs. While searching plaintiff James
Souza’s property, the officers shot and killed one of Souza’s
dogs. During the course of the searches at all of the locations,
the officers seized literally “truckloads” of personal property
for the sole purpose of showing in a murder prosecution that
the Hells Angels had common symbols, which in turn would
qualify it as a criminal street gang and therefore support a
sentencing enhancement under California Penal Code
§ 186.22 against the defendant in that case. In seizing this “in-
dicia” evidence, the officers seized numerous expensive
Harley-Davidson motorcycles, a concrete slab, and a refriger-
ator door and in so doing, caused significant damage to the
items seized as well as to other property.

   In their third amended complaint, the plaintiffs alleged that
the searches violated the Fourth Amendment. The defendants
  1
  The SJPOs are defendants Sergeant Decena, Sergeant Carney, Officer
Messier, Officer Nieves, Officer Manion, Officer Newman, and Officer
Knox.
3944          SAN JOSE HELLS ANGELS v. SAN JOSE
moved for summary judgment on the ground that they are
entitled to qualified immunity. The district court, applying the
two-part test established by the Supreme Court in Saucier v.
Katz, 533 U.S. 194 (2001), for determining whether a public
official is entitled to qualified immunity, denied their motions,
in part. The SJPOs and Linderman appeal the denial of their
motions for qualified immunity.

   We affirm the district court’s order denying the SJPOs and
Linderman qualified immunity. We hold that Linderman’s
instruction to seize “truckloads” of personal property, includ-
ing numerous motorcycles and a piece of concrete, for the
sole purpose of proving that the Hells Angels was a gang was
an unreasonable execution of the search warrants in violation
of the Fourth Amendment. We further hold that at the time the
searches were carried out the law was sufficiently clear to put
a reasonable officer on fair notice that this conduct was
unlawful.

   We also hold that the shooting of the dogs at the Vieira and
Souza residences was an unreasonable seizure, and an unrea-
sonable execution of the search warrants, in violation of the
Fourth Amendment. Exigent circumstances did not exist at
either residence, as the SJPOs had a week to consider the
options and tactics available for an encounter with the dogs.
Nonetheless, the officers failed to develop a realistic plan for
incapacitating the dogs other than shooting them. Finally, we
hold that the unlawfulness of the officers’ conduct would
have been apparent to a reasonable officer at the time the offi-
cers planned for serving the search warrants.
                SAN JOSE HELLS ANGELS v. SAN JOSE                   3945
                                    I.

                     A.    STATEMENT OF FACTS

A.    Events Leading to the January 21, 1998 Search

   On August 24, 1997, Kevin Sullivan was beaten to death at
the Pink Poodle nightclub in San Jose. Linderman of the
Santa Clara County Sheriff’s Office led the murder investiga-
tion. He ultimately determined that Steve Tausan, one of the
nightclub’s bouncers and a member of the San Jose Charter
of the Hells Angels Motorcycle Club (“SJHA”), committed
the crime.2 Linderman also suspected other SJHA members
and associates of concealing evidence of the murder.3

   The District Attorney’s Office charged Tausan with the
murder of Kevin Sullivan. On October 6, 1997, Linderman
applied for a warrant to search the SJHA clubhouse and the
residences of various individuals alleged to be affiliated with
the Hells Angels. On the basis of Linderman’s 27-page affida-
vit and the testimony of confidential informants, Santa Clara
County Superior Court Judge John Ball issued the search war-
rants on the same day, authorizing a search of the clubhouse
and the individual residences for a security videotape depict-
ing the beating of Sullivan, financial records connecting the
Hells Angels to the Pink Poodle, and notes of a Hells Angels
meeting held five nights after the killing. Police investigative
  2
    According to the security guard at the Pink Poodle, Kevin Sullivan was
harassing a dancer at the nightclub and had been told that the Pink Poodle
employed Hells Angels members as bodyguards. Sullivan responded with
derogatory remarks about the Hells Angels. The owner of the nightclub
called Tausan and told him what happened. Tausan allegedly arrived ten
minutes later and beat and killed Sullivan.
  3
    A witness told Linderman that there was a videotape of the incident
made over the Pink Poodle security system. The witness stated that he
believed that a copy of the tape had been given to the Hells Angels.
3946             SAN JOSE HELLS ANGELS v. SAN JOSE
officers recovered meeting minutes after several exhaustive
searches, but failed to find the alleged videotape.4

   In January 1998, the District Attorney’s Office sought a
second set of search warrants for nine residences and the
SJHA clubhouse. In support of the application for the second
set of warrants, Linderman submitted a 24-page affidavit,
which incorporated his October 6, 1997 affidavit. Judge Ball
issued the warrants as requested on January 20, 1998. The ten
warrants were substantially identical except for the location
and the name of the resident. The second set of warrants again
authorized the seizure of a copy of the security videotape, and
notes or records of a Hells Angels meeting held on the Friday
following the murder of Sullivan.5 Judge Ball also authorized
a search for evidence that showed indicia of Hells Angels
affiliation, including “any evidence of membership in, affilia-
tion with, activity of, or identity of, any gang, including but
not limited to, any reference to ‘Hells Angels.’ ” The purpose
of this provision in the warrants was to obtain evidence sup-
porting a street gang sentencing enhancement against Tausan
under California Penal Code § 186.22 because, allegedly, the
murder had been committed in furtherance of the criminal
conduct of the Hells Angels “gang.”

   Prior to the January 1998 searches, the Sheriff’s Office had
arranged for assistance from multiple law enforcement agen-
cies, including the San Jose City Police Department. There
were two types of law-enforcement teams that assisted with
the execution of the warrants. First, “entry teams” composed
of San Jose City police officers were used to enter the prem-
  4
    The October 7, 1997 search is not a subject of this appeal.
  5
    In a ruling not at issue in this appeal, the district court ruled that the
affidavit supporting the search warrant was insufficient to establish proba-
ble cause to search for the videotape or meeting notes. The court, how-
ever, found that the warrant was supported by probable cause for the
purpose of seeking gang indicia evidence. The plaintiffs do not challenge
the probable cause determination in this interlocutory appeal.
                 SAN JOSE HELLS ANGELS v. SAN JOSE                      3947
ises surrounding the residences and secure safe entry into the
residences. Once the location was secured, “search teams”
composed only of officers from the Sheriff’s Office were to
conduct the searches and take possession of property covered
by the warrant. Leaders of the entry teams were given approx-
imately one-week advance notice of the action in order to pre-
pare for the searches.

   At 7:00 a.m. on the morning of January 21, 1998, teams of
law enforcement officers simultaneously served the search
warrants at residences of members of the Hells Angels in vari-
ous parts of Santa Clara and Santa Cruz counties. It is the
conduct of the law enforcement personnel in carrying out
these searches under the second set of warrants that gave rise
to plaintiffs’ claims.6

B.     San Jose Police Officers

  The role of the SJPOs was to effect entry and secure the
premises at the various locations for the search teams. The
Vieiras and Souza both had large, aggressive dogs. The
SJPOs shot and killed dogs at both residences.

     1) Souza Residence

   The entry operation at the Souza home was supervised by
Sergeant Decena, who learned about the search a week prior
to the operation. Officer Newman supervised the search of
Souza’s residence. He obtained Souza’s arrest record, which
revealed that Souza had been arrested for weapons and nar-
cotics charges. The team also received background informa-
tion which showed that there were two guard dogs, one which
was a Rottweiler, at the Souza residence. During surveillance
  6
   The district court held that the search of Jeffrey Pettigrew’s residence
did not violate a clearly established constitutional right, and therefore, the
defendants were entitled to qualified immunity with respect to that search.
The plaintiffs have not challenged that ruling on appeal.
3948           SAN JOSE HELLS ANGELS v. SAN JOSE
before the search, the SJPOs saw a sign on Souza’s side gate
stating “Warning Property Protected By Guard Dog;” the offi-
cers also learned that Souza owned a Rottweiler that was
known to attack without provocation.

  The officers planned to gain entry into Souza’s house by
having a primary team go through the front door, while a sec-
ondary team entered through a side gate to secure the back-
yard and to allow for the safe search of a second smaller
building. The plan was for the officers to make both entries
simultaneously and to announce their presence with a knock
notice at the front door.

   The SJPOs planned either to isolate or to shoot the dogs, so
they would not threaten the safety of the primary entry team.
The officers had no plan to use non-lethal methods of inca-
pacitation; nor did they have a specific plan for “isolating” the
dogs or any intention of giving Souza the opportunity to iso-
late his Rottweiler himself.

   On the day of the search, the primary entry team entered
through the front door of the main house7 while the secondary
team unsuccessfully tried to cut the lock on the side gate with
bolt cutters. The secondary team’s failure to gain entry
through the gate caused them to enter the main house follow-
ing the first team, at which point the secondary team informed
the first team that they had failed to gain access to the back-
yard through the side gate. Although both teams were safely
inside the house, the backyard remained unsecured and the
dogs remained on the loose. We note, however, that because
Souza was not home the teams could have conducted their
search inside the house without hurriedly dealing with the
dogs in the backyard.
  7
   Souza was not home, so the entry team members broke down the front
door after receiving no answer to their knock.
              SAN JOSE HELLS ANGELS v. SAN JOSE               3949
   Nonetheless, after entering the backyard through the main
house, two of the officers proceeded to patrol the yard to look
for the Rottweiler. Because miscellaneous objects and
machinery strewn across the yard created obstacles to both
motion and sight, the officers kept their firearms (MP-5 auto-
matic rifles) drawn. Then, according to Officer Manion,

    [t]he [R]ottweiler suddenly appeared around the cor-
    ner, approaching from the west at a distance of about
    ten to fifteen feet. It looked at me, gave a low growl,
    and started advancing toward me. I feared that the
    dog was going to attack me and I immediately dis-
    charged my firearm pulling the trigger twice.

Officer Manion’s shots killed the Rottweiler instantly. The
SJPOs left unharmed a small white dog that was also present
but was judged to pose no threat once the Rottweiler had been
killed.

  2) Vieira Residence

   Sergeant Carney supervised the search operation for the
Vieira residence and was given about a week to plan the
search. Like Souza, the Vieiras had not been accused of any
crime. Officer Messier, the team leader, conducted surveil-
lance and gathered intelligence several days prior to the oper-
ation which revealed that: (1) Robert Vieira had prior
weapons-related convictions; (2) the Vieira property included
a residence and a junkyard completely encircled by a tall,
padlocked, cyclone fence, and (3) there might be dogs,
although the number and breed were unknown. Messier
assigned Officer Nieves the task of handling any dogs that
might be present. The plan for entering the property was to
cut the lock on the outer fence, approach the house, give
knock-notice, then enter and secure the house.

  At the Santa Clara Sheriff’s Office briefing on the morning
of the operation, Sergeant Carney was told that the Vieira
3950            SAN JOSE HELLS ANGELS v. SAN JOSE
property, in particular, was guarded by three large dogs. Offi-
cer Nieves, who was assigned the duty of protecting the entry
team, planned to deal with the dogs in the following manner:
First, he hoped that the dogs would not appear at the gate. If
they did, he planned to poke them through the fence with his
shotgun and try to scare them. (Officer Nieves carried a shot-
gun specifically because of the possible presence of dogs.) If
that did not work, he planned to assess the situation and
engage the dogs, to ensure the safety of the entry team.
Because the SJPOs believed that they needed to secure quick
entry to preserve an element of surprise and prevent the possi-
ble destruction of evidence, they had no intention of calling
on the Vieiras to control their dogs.

   When the entry team approached the Vieiras’ gate, three
large dogs resembling Bullmastiffs emerged and ran toward
the gate barking and growling. As the officers stuck their
hands through the fence to cut the lock, one of the dogs
jumped and snapped at their hands. Although the SJPOs were
armed with pepper spray, no officer attempted to use the
spray to subdue the dogs.8 Instead, Officer Nieves attempted
to scare the dogs away by yelling at them and pushing one of
the dogs back with the barrel of his shotgun. The dogs, how-
ever, would not retreat, and the persistent barking caused
Officer Nieves to fear that the surprise of the mission might
be compromised.

   Officer Nieves pointed his shotgun at one of the barking
dogs and shot it. The first dog went down, but the second dog
did not retreat. Officer Nieves shot at the second dog twice,
critically wounding it, causing it and the third dog to retreat.9
Although he had already shot the first dog at point blank
  8
    The officers did not bring with them any of the variety of non-lethal
“pain compliance” weapons used by police forces, such as tasers or stun-
bag shotguns.
  9
    The second dog was later taken by an Animal Control Officer and
euthanized due to extensive injury.
              SAN JOSE HELLS ANGELS v. SAN JOSE                3951
range, Officer Nieves testified that the dog “was apparently
trying to get back up . . . [a]nd in an effort to ensure that he
wasn’t going to attack or be a problem for the team,” Officer
Nieves fired a fourth shot at the dog’s head, killing it. The
SJPOs left unharmed the third dog, which retreated to a hid-
ing place away from the officers, and the fourth dog, which
was chained in the backyard.

   Meanwhile, the noise outside awoke Robert Vieira. He
emerged from the house at the second floor balcony just as
the officers gained entry through the gate. The police
instructed him to remain where he was with his hands up. An
officer broke through the front door using a ram. When the
SJPOs reached Robert Vieira, they located a firearm propped
up against the bedroom window.

C. Linderman’s Seizure of “All” Indicia of Membership In
the Hells Angels

   The January search warrants included a provision for the
seizure of property with indicia of Hells Angels affiliation, to
assist the prosecution in obtaining evidence to support a gang
sentencing enhancement against Tausan under Penal Code
§ 186.22. To this end, the search warrants authorized seizure
of:

    Any evidence of membership in affiliation with,
    activity of, or identity of, any gang, including but not
    limited to, any reference to “Hells Angels,” “HA”,
    “Red & White”, “81”, “Big Red Machine”,
    “HAMC”, including, but not limited to, “West Coast
    OM notes”, “East Coast OM notes”, “BHC newslet-
    ter”, including, but not limited to, drawings, paint-
    ings, photographs, photograph albums, videotapes,
    writings, furniture, furnishings, fixtures, and objects
    known, or which may appear by content, to depict or
    contain mention of membership in, affiliation with,
    activity of, or identity of, any gang, including, but
3952          SAN JOSE HELLS ANGELS v. SAN JOSE
    not limited to, the following: names, initials, and
    monikers of known, or which may appear by con-
    tent, to be gang members or affiliates; acronyms,
    logos, slogans, symbols, signs, and expressions
    known, or which may appear by content, to identify
    a gang or any of its members or affiliates; and identi-
    fying numbers, colors, and expressions of a geo-
    graphic region with which a gang is known, or which
    may appear by content, to associate. . . .

   On the day of the January 1998 search, separate search
teams from the Santa Clara Sheriff’s Office conducted the
searches and seizures once the various premises were secured.
Although Linderman did not personally participate in the exe-
cution of all of the warrants, he coordinated the efforts of the
law enforcement agencies, made the initial risk assessment
with respect to each location, and answered questions called
in by officers at the search sites.

   The search teams at the Hells Angels’ residences found that
there were numerous items that bore indicia of Hells Angels
affiliation. Fearing that they might take too many items, sev-
eral officers called Linderman to clarify what items should be
seized. Linderman instructed them to take everything that
constituted “indicia” of Hells Angels affiliation as defined in
the warrant, including belts, jewelry, plaques, t-shirts, hats,
watches, vests, calendars, clocks, sculptures, photographs, and
correspondence. The officers conducting the searches also
took larger articles such as motorcycles, a mailbox, a refriger-
ator door with decals, and a cement portion of the driveway
in front of the clubhouse containing the signatures of Hells
Angels members. At the end of the searches, the teams carted
away “literally truckloads of Hells Angels indicia” and had to
rent special offsite storage to accommodate the large amount
of evidence.
              SAN JOSE HELLS ANGELS v. SAN JOSE              3953
                               II.

                     STANDARD OF REVIEW

   We review de novo a district court’s decision regarding
qualified immunity. Elder v. Holoway, 510 U.S. 510, 516
(1994). The evidence must be viewed in the light most favor-
able to the non-movant. Oliver v. Keller, 289 F.3d 623, 626
(9th Cir. 2002). “To the extent that the defendants’ arguments
quibble with the district court’s view of the facts, we do not
consider them. We view the evidence in the light most favor-
able to the plaintiffs.” Ganwich v. Knapp, 319 F.3d 1115,
1119 n.5 (9th Cir. 2003).

   Qualified immunity serves to shield government officials
“from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights
of which a reasonable person would have known.” Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). The Supreme Court has
set forth a two-pronged inquiry to resolve all qualified immu-
nity claims. First, “taken in the light most favorable to the
party asserting the injury, do the facts alleged show the offi-
cers’ conduct violated a constitutional right?” Saucier, 533
U.S. at 201. Second, if so, was that right clearly established?
Id. “The relevant, dispositive inquiry in determining whether
a right is clearly established is whether it would be clear to a
reasonable officer that his conduct was unlawful in the situa-
tion he confronted.” Id. at 202. This inquiry is wholly objec-
tive and is undertaken in light of the specific factual
circumstances of the case. Id. at 201; see also Sorrels v.
McKee, 290 F.3d 965, 970 (9th Cir. 2002).

                               III.

                           DISCUSSION

A.   Search for All Indicia of Hells Angels Affiliation

   We affirm the district court’s denial of qualified immunity
to Deputy Sheriff Linderman.
3954          SAN JOSE HELLS ANGELS v. SAN JOSE
   The plaintiffs allege that Linderman’s instruction to seize
every item with indicia of Hells Angels affiliation, including
customized Harley-Davidson motorcycles and a refrigerator
door, was an unreasonable execution of the search warrants in
violation of their Fourth Amendment rights. They further
argue that the manner in which the warrants were executed
under Linderman’s instructions was unreasonable because the
officers caused unnecessary destruction of property, including
jack-hammering the sidewalk in front of the Hells Angels
clubhouse to remove a piece of concrete with the Hells
Angels’ names. The plaintiffs argue this conduct violated
their Fourth Amendment right to be free of “unnecessarily
destructive behavior, beyond that necessary to execute a war-
rant effectively.” Liston v. County of Riverside, 120 F.3d 965,
979 (9th Cir. 1997).

   [1] The test of what is necessary to “execute a warrant
effectively” is reasonableness. “An officer’s conduct in exe-
cuting a search is subject to the Fourth Amendment’s mandate
of reasonableness from the moment of the officer’s entry until
the moment of departure.” Lawmaster v. Ward, 125 F.3d
1341, 1349 (10th Cir. 1997). “When officers obtain a warrant
to search an individual’s home, they also receive certain lim-
ited rights to occupy and control the property; however, the
Fourth Amendment binds the officers such that the right to
search a home concomitantly obliges the officers to do so in
a reasonable manner.” Id. at 1350.

   In examining whether Linderman caused the officers to
execute the warrants unreasonably, “it is proper to consider
both the purpose disclosed in the application for a warrant’s
issuance and the manner of its execution.” United States v.
Rettig, 589 F.2d 418, 423 (9th Cir. 1978). This is because
“[t]he standard of reasonableness embodied in the Fourth
Amendment demands that the showing of justification match
the degree of intrusion.” Berger v. New York, 388 U.S. 41, 70
(1967) (Stewart, J., concurring). Here, the January 1998
search warrants authorized a search of the Hells Angels’ resi-
              SAN JOSE HELLS ANGELS v. SAN JOSE              3955
dences for (1) a videotape of scenes from the Pink Poodle on
August 24, 1997; (2) indicia of Hells Angels affiliation or
membership; and (3) notes or records of meetings at the Hells
Angels clubhouse. Although the officers did not find the vid-
eotape or meeting notes, the officers seized numerous items
of Hells Angels indicia. It is the manner in which the officers
carried out this latter objective that, in part, led to the plain-
tiffs’ civil rights action. Viewing the facts in the light most
favorable to the plaintiffs, we conclude that the authority to
seize indicia evidence to support a sentencing enhancement
against Tausan did not justify the level of intrusion and exces-
sive property damage that occurred during the search of the
various locations.

   [2] The search for indicia of Hells Angels affiliation served
a limited purpose. The property here in dispute was not evi-
dence of a crime; rather, the justification for seizing the indi-
cia evidence was to support a sentencing enhancement against
Tausan. As Linderman explained at his deposition, the indicia
evidence was “evidence towards the gang enhancement.
That’s what it was being seized for.” In the Tausan murder
trial, the prosecution sought to prove the applicability of a
three-year sentencing enhancement by showing that Tausan
was a member of an “ongoing organization, association, or
group of three or more persons . . . having a common sign or
symbol.” Cal. Penal Code § 186.22. The prosecution sought
this evidence from the plaintiffs, who were neither co-
defendants with Tausan in the murder trial nor charged with
any crime. To prove the sentencing enhancement, the officers
seized “literally truckloads” of evidence. The officers seized
belts, jewelry, plaques, t-shirts, hats, watches, vests, calen-
dars, clocks, sculptures, photographs, and correspondence.
They seized the plaintiffs’ Harley-Davidson motorcycles,
most worth over $20,000, because they contained indicia of
Hells Angels affiliation. The officers jack-hammered and
removed a piece of the sidewalk in front of the Hells Angels
clubhouse because some of the members’ names were written
on it. The officers also removed the door to the (working)
3956            SAN JOSE HELLS ANGELS v. SAN JOSE
clubhouse refrigerator because it had a Hells Angels decal on
it. The clubhouse mailbox and clubhouse street sign that read
“Angels Place” were also seized.

  [3] As the Eighth Circuit noted in reviewing a similar war-
rant for indicia evidence (also served on the Hells Angels),
such evidence diminishes in evidentiary value the more evi-
dence is seized:

       The indicia warrants, like many warrants, authorized
       the search of nearly every corner of the residence.
       Unlike most warrants, these warrants were issued to
       obtain evidence on just one fact—membership in the
       Hells Angels. Unlike most warrants, the evidence on
       this issue would be needlessly cumulative once
       enough evidence was obtained to establish member-
       ship. While additional evidence would usually show
       the breadth of criminal activity, in the instant case
       additional evidence would at some point have no
       additional probative value in determining member-
       ship.

United States v. Apker, 705 F.2d 293, 302 (8th Cir.), modified
on other grounds, United States v. Fitzgerald, 724 F.2d 633
(8th Cir. 1983) (en banc). Despite the “truckloads” of evi-
dence seized during the searches, the prosecution only pre-
sented a few seized photographs at Tausan’s trial. The motor-
cycles, concrete slab, and refrigerator door were not offered
to support the gang enhancement at Tausan’s trial.

   Although the seizure of the indicia evidence was for the
limited purpose of establishing a sentencing enhancement
against Tausan, Linderman nonetheless instructed every offi-
cer who called him to seize anything with Hells Angels indicia.10
  10
     When Deputy Sergeant Denis called about the motorcycles at the Pet-
tigrew residence, Linderman instructed Sergeant Denis to seize them. He
gave the same answer to Deputy Bacon when he called about a motorcycle
                SAN JOSE HELLS ANGELS v. SAN JOSE                  3957
In so doing Linderman asserts that he was simply complying
with the terms of the search warrants and that the officers exe-
cuted the warrants in a lawful manner. Testimony of other
officers involved in the searches, however, shows that at least
some questioned whether this extensive seizure was neces-
sary. Officer Faler testified that he was “surprised” when
Linderman told him to seize everything because “[i]t just
seemed like there were so many items in there that had Hells
Angels or—as described on the search warrant, that it just
seemed like we had more than enough.” Officer Tomlinson
testified that “there’s an implied reasonable there” and it
“never occurred to me to take the motorcycle” even though it
had a Hells Angels decal on it.

   [4] Linderman’s primary defense is that the warrants speci-
fied the quantity and kind of evidence to be seized, and that
he had no power to deviate from the explicit specifications.
Linderman’s argument depends on reading the word “any” in
the search warrant as equivalent to “all”—and the concomi-
tant assumption that he not only had the power to seize “all”
indicia evidence, but could not lawfully exercise his discre-
tion to seize anything less. This argument is unpersuasive.
First, the word “any” in the search warrants did not mean
“all.” The relevant text of each search warrant itself draws a
distinction between “any” and “all.” While the search war-
rants authorized the search for “any” indicia evidence, at
another point the search warrants authorized the search for
“any and all yards, garages . . . for the following property.”
(emphasis added). Plaintiffs also point to the first definition

at the residence of Fillmore Cross and to Deputy Greer when he called
about a motorcycle at the residence of James and Marnie Arnett. When
Deputy Pennington called Linderman about the piece of concrete with the
names of Hells Angels members to ask “did he want me to go through the
trouble to have somebody come down with a cement saw,” Linderman
said to remove the piece of concrete. Linderman personally made the deci-
sion to seize the motorcycle at Ted DeMello’s address when he was pres-
ent at the search, and signed the inventory sheet.
3958             SAN JOSE HELLS ANGELS v. SAN JOSE
of “any” in Webster’s Collegiate Dictionary: “one or some
indiscriminately of whatever kind, . . . one or another taken
at random .” As the district court
noted in denying Linderman’s Motion for Reconsideration, “a
directive that the search teams seize only a sampling of gang
indicia from each location would have complied with the lit-
eral terms of the search warrant and would not have required
Linderman to substitute his own discretion for the terms of the
warrant itself.”

   [5] Second, even assuming Linderman’s construction of
“any” as “all,” while the search warrant gave Linderman the
power to instruct the officers to seize items with Hells Angels
indicia, it did not mandate that he order them to seize every-
thing complying with the literal terms of the warrant. The pur-
pose of having a particularized, as opposed to general,
warrant is to “ ‘assure[ ] the individual whose property is
searched or seized of the lawful authority of the executing
officer, his need to search, and the limits of his power to
search.’ ” Groh v. Ramirez, 540 U.S. 551, 561 (2004) (quot-
ing United States v. Chadwick, 433 U.S. 1, 9 (1977)). In other
words, a search warrant gives an officer the “power” to seize
the items specified in the warrant. While an officer generally
does not have the power to seize anything not specified in the
warrant, he retains discretion over the execution of the search
and, as is implicit in the word “power,” can exercise discre-
tion to leave items that may arguably come within the literal
terms of the search warrant.11
  11
     Linderman nonetheless asserts that he had no discretion. For support,
he cites Marron v. United States, which stated that “[a]s to what is to be
taken, nothing is left to the discretion of the officer executing the warrant.”
275 U.S. 192, 196 (1927). Linderman, however, misunderstands Marron.
Marron stands for the proposition that an officer has no discretion to seize
items not listed on a warrant meeting the Fourth Amendment’s particular-
ity requirement. As the search warrant delineates the officer’s power to
search, the officer has no “discretion” to exceed that power. An officer,
however, does retain discretion as to how to reasonably execute a search.
“It is difficult to imagine that a case could arise where an officer executing
                SAN JOSE HELLS ANGELS v. SAN JOSE                  3959
   Moreover, the record indicates that other officers under-
stood that they had discretion not to seize some items with
Hells Angels indicia. Lori Vieira’s journal, introduced as an
exhibit at her deposition, recounts a conversation during the
search with Officer Garcia who supposedly said he was going
to seize her “blue bus” because it had a Hells Angels sticker
on it, but “decided not to.” Linderman’s position, however, is
that the warrant required seizure of the bus because it had a
Hells Angels decal. Similar to that position is a hypothetical
raised in the district court hearing on May 28, 2002: If a Hells
Angels member lived in a mansion made of stone with col-
umns all around it and decided to write his initials on every
column, would that give law enforcement officers the power
to tear out a column as evidence that he lived there if the war-
rant authorized the seizure of any evidence proving that he
did? The answer is clearly no.

   [6] The unreasonable nature of Linderman’s instructions to
seize all evidence of indicia is highlighted by the destruction
of property caused by the seizures. In executing the warrants,
the officers cut the mailbox off its post, jack-hammered the
sidewalk outside the clubhouse, and broke the SJHA’s refrig-
erator. This “unnecessarily destructive behavior, beyond that
necessary to execute [the] warrant[s] effectively, violates the
Fourth Amendment.” Liston, 120 F.3d at 979.

   [7] We also hold that at the time Linderman directed the
officers to seize “truckloads” of Hells Angels indicia in sup-
port of a sentencing enhancement, even if it meant removing
a refrigerator door, “it would be clear to a reasonable officer
that his conduct was unlawful in the situation he confronted.”
Saucier, 533 U.S. at 202. At the time the warrants were

a valid search warrant would not at some stage in the matter be required
in the very nature of things to exercise his judgment as to what thing or
things or person or persons were to be seized under the warrant.” Strauss
v. Stynchcombe, 165 S.E.2d 302, 307 (Ga. 1968).
3960            SAN JOSE HELLS ANGELS v. SAN JOSE
served, a reasonable officer would have been aware that an
unreasonable execution of a search warrant violated the
Fourth Amendment. See Liston, 120 F.3d at 979; see also
Lawmaster, 125 F.3d at 1349. Linderman knew that the
search for indicia evidence was for the limited purpose of
establishing that the Hells Angels was a gang. Despite this
limited purpose, he instructed officers to seize numerous
expensive motorcycles, a piece of concrete, and a refrigerator
door. None of these items, not even photographs of these
items, were presented at Tausan’s trial.

   [8] Linderman argues that he nonetheless is entitled to
qualified immunity because there is no clearly established law
in this case-specific context. Linderman is not entitled to qual-
ified immunity “simply because there [is] no case on all fours
prohibiting [this] particular manifestation of unconstitutional
conduct.” Headwaters Forest Def. v. County of Humboldt,
276 F.3d 1125, 1131 (9th Cir.), cert. denied, County of Hum-
boldt v. Burton, 537 U.S. 1000 (2002) (quoting Deorle v.
Rutherford, 272 F.3d 1272, 1274-75 (9th Cir. 2001)). There
need not be prior authority dealing with this precise factual
situation in order to deny Linderman qualified immunity for
his actions. See, e.g., Hope v. Pelzer, 536 U.S. 730, 739
(2002); Sorrels, 290 F.3d at 970. Rather, the state of the law
at the time the warrants were served must have provided
Linderman with “fair warning” that his conduct was unconsti-
tutional. See Hope, 536 U.S. at 741. We conclude that it did
and that the unlawfulness of Linderman’s conduct would be
apparent to a reasonable officer.12 Accordingly, we affirm the
district court’s denial of qualified immunity in this instance.

B.     Shooting of the Dogs

     We also affirm the denial of qualified immunity to the
  12
    Indeed, several officers executing the search questioned whether the
extensive seizure was necessary, indicating their understanding that the
warrant did not require seizure of all material coming within its terms.
              SAN JOSE HELLS ANGELS v. SAN JOSE              3961
SJPOs involved in the shooting of the dogs at the Souza and
Vieira residences.

    [9] “[T]he destruction of property by state officials poses as
much of a threat, if not more, to people’s right to be ‘secure
. . . in their effects’ as does the physical taking of them.” Ful-
ler v. Vines, 36 F.3d 65, 68 (9th Cir. 1994), overruled on
other grounds, Robinson v. Solano County, 278 F.3d 1007,
1013 (9th Cir. 2002) (citation omitted). “The killing of [a] dog
is a destruction recognized as a seizure under the Fourth
Amendment” and can constitute a cognizable claim under
§ 1983. Id.

   [10] Reasonableness is the touchstone of any seizure under
the Fourth Amendment. Thus, to comply with the Fourth
Amendment, the seizure—in this case, shooting and death—
of the Vieiras’ and Souza’s dogs must have been reasonable
under the circumstances. We look to the totality of the cir-
cumstances to determine whether the destruction of property
was reasonably necessary to effectuate the performance of the
law enforcement officer’s duties. See Deorle, 272 F.3d at
1279. “A seizure becomes unlawful when it is ‘more intrusive
than necessary.’ ” Ganwich, 319 F.3d at 1122 (quoting Flor-
ida v. Royer, 460 U.S. 491, 504 (1983)). To determine
whether the shooting of the dogs was reasonable, we balance
“the nature and quality of the intrusion on the individual’s
Fourth Amendment interests against the countervailing gov-
ernmental interests at stake.” Graham v. Connor, 490 U.S.
386, 396 (1989) (citation and internal quotation marks omit-
ted).

   [11] Here, the intrusion was severe. The officers shot and
killed one of Souza’s dogs, and two of the Vieiras’ dogs. We
have recognized that dogs are more than just a personal effect.
See Miller v. Clark County, 340 F.3d 959, 968 n.13 (9th Cir.
2003). The emotional attachment to a family’s dog is not
comparable to a possessory interest in furniture. As noted in
Lori Vieira’s journal, the effect of her being handcuffed just
3962             SAN JOSE HELLS ANGELS v. SAN JOSE
yards from where her dog Sam lay dead and bleeding was
extremely traumatic.13

   [12] Viewing the facts in the light most favorable to the
Vieras and Souza, the seizures were unreasonable, in violation
of the Fourth Amendment. Most important, both entry teams
had a week to plan the execution of the entry. At the Souza
residence, despite advance knowledge of the presence of two
guard dogs, the full extent of the plan to protect the entry
team from the dogs was to either “isolate” or shoot the dogs.
The officers had no specific plan for isolating the dogs. At the
Vieira residence, Officer Nieves was in charge of handling the
dogs. According to Officer Messier’s declaration, “Officer
Nieves was assigned to deal with dogs if there were any,
which is why he had a shotgun and was first in the stacking
order. However, I did not give Officer Nieves any specific
instructions as to how to deal with any dogs.” (emphasis
added). Officer Nieves’s “little plan” consisted of first hoping
that the dogs would not appear at the gate. If they did, he
planned to poke them through the fence with his shotgun to
try and scare them. If that did not work, he planned to “engage”14
the dogs to ensure the safety of the entry team. In short, as the
district court concluded, despite a week to plan for the entry,
the officers developed no realistic plan other than shooting the
dogs while serving the search warrants.

   Nonetheless, the officers identify three governmental inter-
ests to justify the intrusion: (1) the law enforcement interests
in accomplishing the goals of the search warrant, i.e., seeking
evidence of a murder; (2) the need for stealth and speed, cou-
  13
      At Lori Viera’s deposition, she testified that she wrote in her journal,
“I had to stand again not far from by [sic] poor dog (Sam). By now blood
had drained from him and was running down the driveway. (I am crying
now because I can see him, laying there, and all that blood. All that blood,
for what.)”
   14
      At Nieves’ deposition, he conceded that when he said he “engaged”
the dogs, he meant that he aimed his shotgun and shot at the dogs.
                 SAN JOSE HELLS ANGELS v. SAN JOSE                   3963
pled with the fact that the searches were simultaneous (in
order to avoid one subject informing others); and (3) the
safety of the officers.

   Although the search warrants were obtained in connection
with a murder investigation, none of the plaintiffs were poten-
tial suspects. The defendants were seeking a videotape and
meeting minutes as evidence of the murder at the Pink Poo-
dle. As the district court concluded, however, there was insuf-
ficient probable cause to believe that either the videotape or
the meeting minutes would be found at the residences. The
district court ruled that the warrants were supported by proba-
ble cause only with respect to the search for evidence with
indicia of Hells Angels affiliation.15

   [13] The SJPOs’ contention that shooting the dogs was nec-
essary to preserve stealth is equally unpersuasive. It was the
officers’ own method of entry that compromised their ability
to effectuate a quiet entry. At the Souza residence, the SJPOs
used a ram to break down the front door before they even
dealt with the dogs; at the Vieira residence, the residents were
awakened not by the barking of their dogs, but rather by the
four shotgun blasts discharged at the dogs. If Officer Nieves
truly feared that continued barking would “alert the residents
and possibly jeopardize the mission,” it was an unreasonable
response—indeed, an utterly irrational one—to fire four shot-
gun blasts to “engage” the dogs. All of the above consider-
ations support the conclusion that the officers violated the
plaintiffs’ Fourth Amendment rights by unnecessarily shoot-
ing the dogs.

  While the governmental interest of safety might have pro-
vided a sound justification for the intrusion had the officers
been surprised by the presence of the dogs, the same reason-
  15
    Again we do not review the determination that there was probable
cause to search for indicia lacking any connection to the defendant, as the
issue is not before us.
3964          SAN JOSE HELLS ANGELS v. SAN JOSE
ing is less convincing given the undisputed fact that the offi-
cers knew about the dogs a week before they served the
search warrants. The officers had substantial time to develop
strategies for immobilizing the dogs. They knew or should
reasonably have known that the Fourth Amendment requires
officers to avoid intruding more than is necessary to enforce
a search warrant. See Ganwich, 319 F.3d at 1122. As the dis-
trict court explained, the officers “created an entry plan
designed to bring them into proximity of the dogs without
providing themselves with any non-lethal means for control-
ling the dogs. The officers, in effect, left themselves without
any option but to kill the dogs in the event they—quite
predictably—attempted to guard the home from invasion.”

   Having determined that the officers violated the plaintiffs’
Fourth Amendment rights for purposes of the first step in the
qualified immunity analysis, the second step asks whether the
constitutional right was clearly established. As the Supreme
Court has cautioned, it is not enough that there is a generally
established proposition that excessive use of force is unlaw-
ful. Saucier, 533 U.S. at 202. “[T]he right that the official is
alleged to have violated must have been ‘clearly established’
in a more particularized, and hence more relevant, sense: The
contours of the right must be sufficiently clear that a reason-
able official would understand that what he is doing violates
that right.” Id.

   However, “it is not necessary that the alleged acts have
been previously held unconstitutional, as long as the unlaw-
fulness [of defendant’s actions] was apparent in light of pre-
existing law.” Sorrels, 290 F.3d at 970 (citation omitted)
(alteration in original). “In other words, while there may be no
published cases holding similar policies unconstitutional, this
may be due more to the obviousness of the illegality than the
novelty of the legal issue.” Id. In Hope, the Supreme Court
recognized that previous cases do not have to be “fundamen-
tally similar” and that officials can still be on notice even in
novel factual circumstances. 536 U.S. at 741. Both parties
                 SAN JOSE HELLS ANGELS v. SAN JOSE                    3965
concede that the ultimate question is whether the state of the
law at the time was clear enough to provide reasonable offi-
cers with sufficient notice that their conduct was unlawful.

   [14] Prior to the events at issue in this case, we had held
that unnecessary destruction of property in the course of exe-
cuting a warrant is unconstitutional. Liston, 120 F.3d at 979.
We also had held that the killing of a person’s dog constitutes
an unconstitutional destruction of property absent a suffi-
ciently compelling public interest. See Fuller, 36 F.3d at 68;
see also Brown v. Muhlenberg Twp., 269 F.3d 205, 211-12
(3d Cir. 2001); Lesher v. Reed, 12 F.3d 148, 150-51 (8th Cir.
1994). We also had recognized that in assessing reasonable-
ness under the Fourth Amendment an appropriate factor is
whether the officer considered alternatives before undertaking
intrusive activity implicating constitutional concerns. See
Chew v. Gates, 27 F.3d 1432, 1440 n.5 (9th Cir. 1994); see
also Gutierrez v. City of San Antonio, 139 F.3d 441, 450 (5th
Cir. 1998).16 These cases should have alerted any reasonable
officer that the Fourth Amendment forbids the killing of a
person’s dog, or the destruction of a person’s property, when
that destruction is unnecessary—i.e., when less intrusive, or
less destructive, alternatives exist. A reasonable officer
should have known that to create a plan to enter the perimeter
of a person’s property, knowing all the while about the pres-
ence of dogs on the property, without considering a method
for subduing the dogs besides killing them, would violate the
Fourth Amendment.

   It is no doubt true, as the Third Circuit’s Brown case
hypothesized, that there are potential cases in which the
state’s interest may be sufficiently compelling to “justify the
extreme intrusion occasioned by the destruction of the pet.”
  16
    After the events in this case, we also applied this principle in Headwa-
ters Forest Defense, 276 F.3d at 1131 (holding that the use of pepper
spray was not justified when protesters could have been removed in
another less intrusive manner).
3966             SAN JOSE HELLS ANGELS v. SAN JOSE
Brown, 269 F.3d at 210-11. However, Brown discussed cases
where dangerous animals, e.g., lions, were roaming free
endangering the public, not situations where officers inten-
tionally entered into the enclosed perimeter of the property
where lawfully held dogs were present to protect the property
from unlawful intruders.

   [15] Finally, this case is not the kind where the officer was
reacting to a sudden unexpected situation, where the officers
were confronted with exigent circumstances. The Fourth
Amendment allows officers to use a certain amount of force
because they are “often forced to make split-second
judgments—in circumstances that are tense, uncertain, and
rapidly evolving. . . .” Graham, 490 U.S. at 397. In this case,
however, the SJPOs were given a week to plan the entry.
Other than the officers’ interest in preserving evidence, the
officers were not presented with exigent circumstances that
necessitated killing the dogs. Accordingly, the failure to
develop any realistic non-lethal plan for dealing with the dogs
is simply not the type of reasonable mistake in judgment to
which a court should give deference in determining whether
the officers are entitled to qualified immunity.17

   [16] In sum, in these circumstances, a reasonable officer
would have known that the killing of the dogs at the Souza
and Viera residences was unlawful. Thus, we affirm the dis-
trict court’s denial of the SJPOs’ motion for qualified immu-
nity.

   AFFIRMED.
   17
      The police officers’ opportunity to plan ahead distinguishes this case
from the recent Supreme Court decision, Brousseau v. Haugen, 125 S. Ct.
596 (2004) (holding that there was qualified immunity for police officers
who were considering “whether to shoot a disturbed felon, set on avoiding
capture through vehicular flight, when persons in the immediate area are
at risk from that flight”). In this case, there was no element of surprise col-
oring the officers’ judgment.
              SAN JOSE HELLS ANGELS v. SAN JOSE              3967
BEA, Circuit Judge, concurring in part and dissenting in part:

   I agree with almost all of the majority opinion. For the offi-
cers here to have conducted these searches without any plan
by which to control the dogs other than to shoot them is outra-
geous, especially given that they knew about the dogs well in
advance. Clearly, a reasonable officer would have understood
that his actions violated an established right of the plaintiffs.
I must dissent, however, from part III.A of the majority’s
opinion. I would reverse the district court’s order denying
Deputy Sheriff Linderman qualified immunity.

   Judge Ball issued several search warrants on January 20,
1998. The issue here is whether the evidence, taken in the
light most favorable to the plaintiffs, establishes that Officer
Linderman’s instructions to seize “all” evidence covered by
the search warrant violated an established constitutional right
of the plaintiffs, and whether it would be clear to a reasonable
officer that his conduct was unlawful in the situation Linder-
man confronted. See Saucier v. Katz, 533 U.S. 194, 201
(2001); Lee v. Gregory, 363 F.3d 931, 934-36 (9th Cir. 2004).

  Here, the precise language of the warrants is important. The
warrants commanded (not authorized) the officers to seize a
very broad range of evidence in search of several crimes:

      YOU ARE THEREFORE COMMANDED, in the
    daytime, to make search of premises . . . for the fol-
    lowing property:

         1) A video tape or copy thereof depicting
         scenes and images from the Pink Poodle
         night club on or about August 24, 1997 in
         all of the described premises;

         2) Any evidence of membership in, affilia-
         tion with, activity of, or identity of, any
         gang, including but not limited to, any ref-
3968         SAN JOSE HELLS ANGELS v. SAN JOSE
        erence to “Hells Angels,” “HA”, “Red &
        White,” “81”, “Big Red Machine”,
        “HAMC”, including, but not limited to,
        “West Coast OM notes,” “East Coast OM
        notes”, “BHC newsletter”, including, but
        not limited to drawings, paintings, photo-
        graphs, photograph albums, videotapes,
        writings, furniture, furnishings, fixtures,
        and objects known, or which may appear by
        content, to depict or contain mention of
        membership in, affiliation with, activity of,
        or identity of, any gang, including, but not
        limited to, the following: names, initials,
        and monikers of known, or which may
        appear by signs, and expressions known, or
        which may appear by content, to identify a
        gang or any of its members or affiliates;
        and identifying numbers, colors, and
        expressions of a geographic region with
        which a gang is known, or which may
        appear by content, to associate;

        3) Notes or records of the Hells Angel
        meeting at the Hells Angel Clubhouse, . . .
        on Friday, August 29, 1997 and July
        through November 1996;

       And if you find the same or any part thereof, to
    hold such property in your possession under Califor-
    nia Penal Code Section 1536, or to release the prop-
    erty to the appropriate agency for state or federal
    forfeiture proceedings.

The district court denied Linderman’s motion for summary
judgment based on qualified immunity, reasoning that
because the word “any” could be read to mean “one, some or
all,” Linderman had a duty to take only a representative sam-
                 SAN JOSE HELLS ANGELS v. SAN JOSE                   3969
pling. The word “any” can mean “all” just as easily as it can
mean “some.” Webster’s defines the word “any” as:

      1: one or some indiscriminately of whatever kind: a:
      one or another taken at random  b: EVERY — used to indicate one selected
      without restriction ;

      2: one, some, or all indiscriminately of whatever
      quantity: a: one or more — used to indicate an unde-
      termined number or amount 
      b: ALL — used to indicate a maximum or whole
       c: a or some without
      reference to quantity or extent ;

      3a: unmeasured or unlimited in amount, number,
      or extent  b: appreciably
      large or extended .

WEBSTER’S NEW WORLD COLLEGE DICTIONARY (4th ed. 2002)
(bold emphasis added). Given that Linderman was com-
manded to seize any evidence meeting the broad description
in the warrant, he was not unreasonable in construing the war-
rant literally, and certainly it is not clear that a reasonable
officer would have known that Linderman’s conduct was
unlawful in the situation he confronted. The officers were
searching for evidence of a murder, possibly gang related.
This was not a traffic offense they were investigating.1 There
  1
    The majority opinion minimizes the importance of the searches by stat-
ing: “The property here in dispute was not evidence of a crime; rather, the
justification for seizing the indicia evidence was to support a sentencing
enhancement against Steve Tausan.” Majority Op. at 3955. The majority
opinion is mistaken. The warrants read that the police were to look for
“evidence of the commission of felonies, to wit: violations of (California
Penal Code Section 187 (murder), Penal Code Section 211 (robbery), and
(evidence of active participation in the felonious conduct of a criminal
street gang as defined in Penal Code § 186.22.” (capitalization altered).
3970          SAN JOSE HELLS ANGELS v. SAN JOSE
was also a strong suspicion that other members of the Hells
Angels might have been involved in covering up evidence of
the crime.

   Plaintiffs do not claim that Linderman told the other offi-
cers to seize property that fell outside the scope of the war-
rant. The refrigerator door, the mailbox, the motorcycles, and
especially the portion of the sidewalk in front of the club-
house in which members of the Hells Angels had written their
names in the concrete while it was still wet, all contained indi-
cia of the club’s existence and the composition of its member-
ship, essential evidence to prove the gang enhancement under
California Penal Code section 186.22. Neither is there any
evidence that Linderman knew exactly which gang indicia
would establish that Tausan was a member of the Hells
Angels gang, and had committed the murder pursuant to gang
activities. Tausan could well have had a nickname or used a
symbol to identify himself.

   The district court found that because a representative sam-
pling of gang indicia evidence would have sufficed to prove
the existence of the Hells Angels, Linderman’s instructions to
seize “all” of the evidence were unreasonable. The district
court, and the majority opinion, rule that Linderman was
required to exercise discretion in deciding how much evi-
dence was enough. The law does not impose such a burden on
police officers.

   In support of the proposition that police officers have a
duty to seize only a sampling of indicia evidence, the majority
opinion cites Liston v. County of Riverside, 120 F.3d 965, 979
(9th Cir. 1997) and United States v. Apker, 705 F.2d 293, 302
(8th Cir.), abrogated on other grounds, United States v. Fitz-
gerald, 724 F.2d 633 (8th Cir. 1983). Both cases are inappo-
site here.

  In Liston, the police were sued for destruction of property
and unreasonably detaining the homeowners when they exe-
              SAN JOSE HELLS ANGELS v. SAN JOSE              3971
cuted a search warrant for a previous owner, James Rocky
Hill, upon the new owners of a home, the Listons. The district
court denied the officers’ motion for summary judgment
based on qualified immunity. This court affirmed in relevant
part, holding there were material issues of fact for a jury as
to whether it would be clear to a reasonable officer that the
conduct of the officers who conducted the search for Hill’s
effects was unlawful, when the search was effected on the
Listons, not Hill, the suspect named in the warrant.

   The evidence produced by plaintiffs included evidence that
the police had broken through their front door with a battering
ram, thrown Mr. Liston to the floor injuring him, pointed a
gun at Mr. Liston’s face even though he was not resisting the
police, and held the entire family for several minutes while
the police went through the house “trashing” it. Id. 970-71.
The Listons offered undisputed claims that the officers
destroyed the front door, broke down the fences surrounding
the backyard, dug holes in the backyard and left garbage and
the Liston’s personal property throughout the house. Id. 972.

   The Listons also produced evidence that the police did all
this after the Listons informed the police that they had just
purchased the house from Hill, the subject of the warrant; the
police saw a “For Sale” sign in the yard which said the house
had “Sold”; and, the police found the escrow papers for the
sale from Hill to the Listons and Mr. Liston’s driver’s license.
Id. Mrs. Liston testified that the police knew they were in the
wrong house and were making jokes about it shortly after they
entered the house. Id. at 972. In light of the evidence that the
police were acting outside the scope of the warrant, this court
held that such evidence raised a fact question as to whether
it would be clear to a reasonable officer that his conduct was
unlawful in the situation he confronted and precluded sum-
mary judgment based on qualified immunity. Id.

  As the court recognized in Liston, it was not clear the
destruction of property by itself violated a constitutional right.
3972             SAN JOSE HELLS ANGELS v. SAN JOSE
“[O]fficers executing a search warrant occasionally ‘must
damage property in order to perform their duty.’ ” Id. 979
(quoting Dalia v. United States, 441 U.S. 238, 258 (1979)).
“Until the officers learned that they were in the wrong house,
the officers could have reasonably believed, under these pre-
cedents, that the way they conducted the search was lawful.
As a result, they would be entitled to qualified immunity. But
once they knew the house belonged to the Listons, their
search was no longer justified.” Id.2

   There is no claim that Linderman executed the search war-
rants at the wrong location or upon the wrong people, nor that
the officers destroyed any property that did not fall within the
scope of the warrant.

   Apker also involved a question different from the one pre-
sented here. Apker, did not hold that officers have a duty to
take only a representative sample of evidence described in an
indicia warrant. In Apker, the appellants challenged the indi-
cia warrants as violating the requirement under the Fourth
Amendment that the things to be seized be described with par-
ticularity. The court in Apker ruled that the indicia warrants
did not meet the Fourth Amendment’s particularity require-
ment and consequently the seizure was unlawful. 705 F.2d at
297-98.

   The plaintiffs here also challenged the warrants. The dis-
trict court found that the affidavit supporting the search war-
rants was insufficient to establish probable cause to search for
the videotape or meeting notes. However, the court found that
  2
   The hypothetical posed by the district court that it would have been
unreasonable for an officer to cut a column off a house because it had the
owners’ initials on it is also inapposite. It would have clearly resulted in
substantial harm to property that was not described in the warrant—the
house. Here, the concrete sidewalk had the names of the members of the
Hells Angels’ club inscribed in it and the plaintiffs do not claim its
removal caused any consequential damage. All the evidence seized or
damaged fell within the scope of the warrant.
              SAN JOSE HELLS ANGELS v. SAN JOSE              3973
the warrants were supported by probable cause for the pur-
pose of seeking gang indicia evidence. Plaintiffs did not
appeal this ruling. It is not clear whether the plaintiffs also
challenged the warrants as not satisfying the particularity
requirement of the Fourth Amendment, but that challenge is
not raised here. Although I might well have agreed that this
warrant was overly-broad on its face, that issue is not before
us.

   While it is true the police do not have discretion to go out-
side the bounds of the warrant, neither do they violate a plain-
tiffs’ constitutional rights when they seize evidence pursuant
to a valid search warrant. That is what warrants are for—to
limit the evidence that can be seized and the areas to be
searched. It is not the police officer’s role to determine how
to limit the scope of the warrant. It is the function of the inde-
pendent magistrate to assure that there is probable cause to
issue the warrant and that the warrant is drafted narrowly and
the things to be seized are described with particularity.

   Finally, there are good reasons for not requiring officers to
exercise their own discretion as to how much evidence is
enough. Linderman was not the deputy district attorney who
would try the case and was not in a position to judge whether
the trial court would admit into evidence photographs of the
objects instead of the objects themselves or whether, in this
era of digitally altered images, defense counsel would ridicule
a photograph as tainted by police technicians, should the orig-
inal object not be produced. At the time of the search, Linder-
man did not know what evidence would be found, how that
evidence might or might not prove Tausan was a member of
the Hells Angels, nor exactly what needle the district attorney
might find in that haystack. Often it is only by searching
through a large volume of evidence that an attorney is able to
find the few crucial pieces of evidence that establish the case.
It was not Linderman’s role during the simultaneous search of
3974            SAN JOSE HELLS ANGELS v. SAN JOSE
several residences to pre-judge what would or would not turn
out to be important.3

   Because the police were looking for evidence of a murder,
and a possible gang enhancement charge, and, most impor-
tantly, because the police did not seize any evidence that was
outside the scope of the warrant, I fail to see how a torn-up
sidewalk, spoiled food in the refrigerator, and the loss of a
mailbox rise to the level of a constitutional violation. Accord-
ingly, I dissent from the denial of qualified immunity to
Linderman.




  3
   Neither is it up to Linderman to judge the dramatic effect on a jury of
the demonstrative evidence, such as the concrete sidewalk where the Hells
Angels’ members had signed their name.